Citation Nr: 1113629	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  01-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


  
THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected residuals of a right shoulder injury from February 14, 1973, to September 29, 2000.  

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a right shoulder injury from September 29, 2000.  

3.  Entitlement to a separate compensable evaluation for damage of the deltoid muscle as a result of the service-connected residuals of a right shoulder injury.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1973 rating decision, which awarded service connection for residuals of a right shoulder injury.  The RO assigned an initial noncompensable evaluation effective on February 14, 1973.    

In July 2003, the Board awarded an increased 20 percent rating for the service-connected right shoulder effective on September 29, 2000.  The RO implemented the award in an August 2003 rating decision.  The Veteran's claim remained in appellate status as he was presumed to be seeking the maximum benefit available for his right shoulder disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2005, the Court issued an Order vacating that portion of the July 2003 Board decision that denied the claim for a compensable rating from February 14, 1973, to September 29, 2000 and in excess of 20 percent thereafter.  

In February 2006, the Board remanded the claim (as identified) in accordance with the Court Order.

In September 2008, the Board denied a rating in excess of 20 percent for the service-connected right shoulder from September 29, 2000.  The Board remanded the matter of an initial compensable evaluation from February 14, 1973, to September 29, 2000, as well as a claim for a separate compensable rating for damage to the deltoid muscle.

The Veteran appealed the Board's denial of a rating in excess of 20 percent for the service-connected right shoulder from September 29, 2000, to the Court.  

In September 2010, the Court vacated the Board's September 2008 decision.  The Court did not have jurisdiction over the claim for an initial compensable evaluation for the right shoulder from February 14, 1973, to September 29, 2000, as well as the claim for a separate compensable rating for damage to the deltoid muscle, as they were not the subjects of a decision of the Board.

The claims have been returned to the Board and are now ready for appellate disposition. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  From February 14, 1973, to September 29, 2000, the Veteran's service-connected residuals of a right shoulder injury were not productive of limitation of motion of the arm at shoulder level, ankylosis of the scapulohumeral articulation, impairment of the humerus, malunion of the clavicle, or nonunion of the scapula.  There was no radiographic evidence of degenerative arthritis.     

3.  From September 29, 2000, the Veteran's service-connected residuals of a right shoulder injury are productive of no more than painful motion consistent with a disability picture manifested by limitation of motion of the right arm at shoulder level.   

4.  The competent medical evidence of record does not establish any damage to the deltoid muscle as a result of the service-connected residuals of a right shoulder injury that would warrant the assignment of separate compensable evaluation.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable evaluation for the service-connected residuals of a right shoulder injury from February 14, 1973, to September 29, 2000, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 5200-5203 (1973), (2010).

2.  The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected residuals of a right shoulder injury beginning on September 29, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 5200-5203 (1973), (2010).

3.  The criteria for the assignment of a separate compensable evaluation for a disability of the deltoid muscle due to the service-connected residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.56, 4.71a including Diagnostic Codes 5200-5203, 38 C.F.R. § 4.73 including Diagnostic Codes 5301-5309 (1973), (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran's claims on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection for the service-connected residuals of a right shoulder injury.  

The Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, VA complied with notification responsibilities in regards to the Veteran's claims in correspondence sent to the Veteran in May 2006, October 2006, October 2008 and April 2010.  He was asked to identify any post-service medical records (VA and non-VA) pertinent to his claims.  

The Veteran was further notified that, in order to support his claims, he must submit evidence that his service-connected disabilities had worsened in severity.  Notice pursuant to the Dingess decision was sent in May 2006.  

These matters were last readjudicated in the November 2007 and September 2010 Supplemental Statements of the Case (SSOC).  

The Board would additionally note that the § 5103(a) notice was not mandated at the time of the initial AOJ decision in 1973 and thus, the AOJ did not err in not providing such notice.  Pelegrini, 18 Vet. App. at 120.  

Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  This has been undertaken as delineated hereinabove.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA medical records, reports of VA examination, and a statement from the Veteran's spouse.  

The Veteran has not identified any other evidence which has not been obtained with respect to the claims decided in the instant decision.

The Board notes that the Veteran argues the most recent VA examination in August 2010 was inadequate.  He argues that the nurse practitioner was not qualified to conduct the examination and did not conduct the examination in accordance with the Physician's Guide, the VA Disability Worksheet, or the Rating Schedule.  These arguments must fail.  

Turning first to the matter of the reviewer's qualifications, the Veteran has provided no convincing reason and has cited to no authority indicating why a medical degree (board certification) should be a factor in evaluating medical evidence.   

Crucially, the Veteran has provided no discussion of the Court's case law, including cases such as Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993), Goss v. Brown, 9 Vet. App. 109, 114-15 (1996), YT v. Brown, 9 Vet. App. 195, 201 (1996) and Rucker v. Brown, 10 Vet. App. 67, 74 (1997), all of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.  See also 38 C.F.R. § 3.159(a)(1), which defines "competent medical evidence" and which makes no mention of a medical degree or board certification as a factor.   Indeed, to qualify as an expert, a person need not be licensed to practice medicine at all, but just have special knowledge and skill in diagnosing and treating human ailments.  Cf. Jenkins v. United States, 113 U.S. App. D.C. 300, 307 F.2d 637, 644 (D.C. Cir. 1962).  The Veteran has not set forth any specific reasons why the examiner was not qualified to give an opinion, other than he was not a physician, which must fail.  Bastien v. Shinseki, No. 2009-7099 (Fed. Cir. Mar. 24, 2010).   

Next, with respect to how the examination was conducted, the Board finds that the 
August 2010 opinion was adequate as it reflected a familiarity with and discussion of the Veteran's pertinent clinical history and present complaints, contained pertinent physical findings like range of motion studies with the use of a goniometer, and took into account the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.10, 4.40, 4.45.  

An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  The August 2010 VA examiner discussed the pertinent findings in support of his conclusions.  That the findings and conclusion of the examiner do not support the Veteran's complaints is not a reason to find the opinion inadequate.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Degenerative arthritis can also be rated under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has carefully reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for the right shoulder disability in a June 1973 rating decision.  An initial noncompensable evaluation was assigned effective on February 14, 1973, the date of claim.  

As the Veteran appealed the decision that assigned the initial noncompensable rating, the Board will now consider whether a higher evaluation is warranted for the right shoulder disability at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

In July 2003, the Board awarded an increased 20 percent rating effective from September 29, 2000.  The RO implemented the award in an August 2003 rating decision.  As less than the maximum benefit was awarded, his claim remains in appellate status.  AB, 6 Vet. App. at 38.

The service-connected right shoulder disability is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5201, from February 14, 1973, and as 20 percent disabling from September 29, 2000.  38 C.F.R. § 4.71a (1973), (2010).  The rating criteria have not changed since 1973.  

Under this section, a 20 percent rating is assigned for limitation of motion of the major arm at the shoulder level.  Id.    A 30 percent rating is assigned for limitation of motion of the major arm midway between the side and shoulder.  Id.  A 40 percent rating is assigned for limitation of motion of the major arm to 25 degrees from the side.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Having carefully considered the Veteran's claims in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable rating from February 14, 1973, to September 29, 2000, and the 20 percent rating thereafter, is appropriate and no higher ratings are warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

At the outset, the Board has additionally considered whether a separate disability rating would be appropriate for damage to the deltoid muscle as a result of the service-connected residuals of a right shoulder injury; however, there is no current disability of the deltoid muscle or any  compensable muscle disability (moderate disability) associated with the right shoulder disability.  38 C.F.R. §§ 4,56, 4.73, Diagnostic Codes 5301-5306.  

In fact, there was no evidence of an open comminuted fracture with muscle or tendon damage or a through-and-through injury with muscle damage during the Veteran's active military service.   Id.  The Veteran suffered a separation of  his acromioclavicular joint during service.  

Significantly, upon VA examinations in May 1973 and July 1974, the Veteran had no atrophy or weakness of the right shoulder girdle muscles. 

While the Board is cognizant that the January 2003 VA examiner indicated there was a "slight" loss of one half of the deltoid muscle over the joint area, this would only amount to a noncompensable rating under Diagnostic Code 5303.  Id.  But what the Board finds more probative, is that slight loss of the deltoid muscle was not objectively demonstrated on VA examinations in 2006 and 2010.  

Notably, in 2010, the VA examiner specifically found no history of trauma to the muscle.  The examiner further found that the muscles had not been destroyed or traversed.  There was no intramuscular scarring, muscle herniation, loss of deep fascia, loss of muscle substance or any motion limited by muscle disease or injury.  The examiner concluded that there was no residual damage to Muscle Group 3.  

From February 14, 1973, to September 29, 2000, no more than a noncompensable rating is warranted.  In this regard, upon VA examination in May 1973, the Veteran's right shoulder revealed  no gross deformity.  There were no muscular spasms, atrophy or weakness about the right shoulder girdle muscles.  The Veteran did not complain of any tenderness to pressure about the right shoulder.  There was normal range of motion in the right shoulder in all directions.  Mild crepitance was noted about the acromioclavicular joint.  The X-ray studies showed no residual disability nor did the physical examination. 


The VA outpatient treatment records dated in March 1974 simply show that his right shoulder still bothered him.  

During VA examination in July 1974, there was a possible, very slight elevation of the distal end of the clavicle at the acromioclavicular joint.  Though there was no tenderness to pressure in this area.  Motion was normal in all directions with no crepitation.  There was no muscular spasm, atrophy or weakness.  The X-ray studies simply showed a history of an old acromioclavicular separation.  

The VA outpatient treatment records dated in March 1975 document complaints of pain, but range of motion was good.  Similarly, there was no limitation of motion of the shoulder shown in July 1975 despite complaints of pain.

Thereafter, there is no medical evidence, i.e. treatment records, dated between 1975 and the VA examination in January 2003.

In light of the Veteran's complaints of pain experienced in his right shoulder from February 14, 1973, to September 29, 2000, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

However, there was no objective evidence of painful motion.  There were no complaints and/or  evidence of fatigue, lack of endurance, weakness or incoordination of the right shoulder at any time.  

The Veteran's wife submitted a statement in 2001.  She indicated that she completed nursing school in 1975 and became a registered nurse.  She reported observing that the Veteran had had continuing complaints of pain, limitation of function of the right shoulder and periodic episodes when the problems significantly increased.  She said that, for a number of years, the Veteran's ability to perform overhead work had been greatly limited.  She indicated that limitation of motion was observed during a period of flare-up.  She further stated there was increased sharp pain when he lifted the arm above 50 degrees. 

While the Veteran's wife may be competent to render her statement, the Board does not find the statement probative of the matter of the severity of the Veteran's right shoulder disability between 1975 and 2000.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

Notably, there is no contemporaneous medical evidence dated between 1975 and 2000 to support her assertions.  The Veteran underwent no treatment for his right shoulder during this timeframe.  Her statement was rendered in 2001, some 26 years after the last record of treatment.  

The Veteran's wife additionally indicated that he had pain, but the Board has taken this into account as delineated hereinabove.  She said that limitation of motion was observed during a period of flare-up, but this was not quantified in terms of additional loss of range of motion in degrees.  

As noted, reports of VA examination and treatment prior to 2000 showed no loss of range of motion, despite complaints of pain.  

As for her statement that there was pain when the arm was lifted above 50 degrees, according to Plate I, external rotation of the shoulder is from 0 (at shoulder level) to 90 degrees (above the shoulder).  Internal rotation is also from 0 (at shoulder level) to 90 degrees (towards the body).  38 C.F.R. § 4.71.  Pain above 50 degrees, which is above the shoulder, does not amount to a compensable rating under Diagnostic Code 5201.  Id.  

The Board finds her statements regarding the Veteran's condition prior to 2000 unpersuasive given her personal interest in the outcome of the claim and the lack of any objective medical evidence and documentation between 1975 and 2000.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the claimant's personal interest may affect the credibility of the evidence).

Ultimately, the Board finds her statement less credible than the objective and unbiased medical evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

In sum,  between February 14, 1973, and September 29, 2000, a compensable rating for the service-connected residuals of a right shoulder injury, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with limitation of motion of the arm at the shoulder level.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 126.  

The Board considered the Veteran's right shoulder disability under other analogous criteria; however, there was no radiographic evidence of degenerative arthritis, ankylosis of the scapulohumeral articulation, impairment of the humerus, malunion of the clavicle, or nonunion of the scapula to warrant a compensable rating prior to September 29, 2000.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5200, 5202, 5203 (1973).     

From September 29, 2000, the currently assigned 20 percent rating is appropriate and no higher rating, to include "staged" ratings, is warranted.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 126.  
 
The Veteran contends that a rating in excess of 20 percent is warranted for symptoms, to include, but not limited to, pain productive of range of motion of the right shoulder limited to 45 degrees from the side.  As noted previously, the Veteran's wife, who is also a nurse, indicated in her statement that Veteran experienced sharp pain when the right arm was lifted above 50 degrees. 

The Board awarded an increased 20 percent evaluation effective from September 29, 2000, based on painful motion of the right shoulder, which resulted in additional  functional loss that more nearly approximated that of functional limitation of the right arm movement at shoulder level.  

In order to warrant the next higher evaluation of 30 percent disabling for the Veteran's right (major) shoulder, the objective evidence would need to establish limitation of motion of the right arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a.  This has not been objectively demonstrated.

Notably, during VA examination in January 2003, abduction of the right shoulder actively was to 126 degrees, passively to 128 degrees, and after fatiguing to 130 degrees.  Flexion actively was to 179 degrees, passively to 180 degrees, and after fatiguing to 180 degrees. 

Internal rotation of the right shoulder was to 185 degrees actively, to 90 degrees passively, and after fatiguing to 90 degrees, with pain.  External rotation was to 90 degrees actively, passively, and after fatiguing, also with pain.   

The examiner noted that pain started on abduction at 45 degrees and on flexion at 97 degrees, until testing stopped. 

The right shoulder was tender anteriorly.   There was some crepitus, but no laxity. The Veteran's strength and reflexes were normal.  The examiner concluded that pain was not severe enough to cause any decreased function.  Notably, that when exercised to fatigue, the Veteran actually improved his function even though he was in pain.  The examiner concluded that there was no additional range of motion loss due to pain on use or during flare-ups.  

There was no weakened movement, excess fatigability, or incoordination of the right shoulder.  There was no evidence of degenerative joint disease on x-ray.  It was noted that the "pain was not severe enough to cause any decreased function." 

Upon VA examination in October 2006, the Veteran complained of  right shoulder deformity, giving way, pain, stiffness, weakness and incoordination.  He denied episodes of dislocation or subluxation.  

There was evidence of crepitus, deformity and tenderness.  The Veteran had an enlarged bony prominence over the distal clavicle, which was tender to palpation anteriorly.
+
The Veteran's right shoulder flexion and abduction were performed to 170 degrees with pain beginning at 60 degrees on flexion and at 50 degrees of abduction.  The Veteran's external and internal rotation was performed to 80 degrees, with pain at 80 degrees.  Resisted isometric movement was normal.  

While there was pain after repetitive use, there was no additional loss of motion on repetitive use of the joint.  There was also no instability, inflammatory arthritis, or joint ankylosis.

X-ray studies revealed old trauma of the acromioclavicular joint.  Degenerative joint disease (DJD) was also present in the joint.

Finally, upon VA examination in August 2010, the Veteran complained of deformity, giving way, instability, stiffness, and weakness of the right shoulder.  He denied incoordination and decreased speed of joint motion, as well as dislocation, subluxation, locking, or effusions.  There was some tenderness.  

The Veteran endorsed five or six flare-ups per year, which lasted anywhere from five days to two weeks.  He indicated these were precipitated by any sudden movement, pushing on something, or moving in the wrong direction.  

There were no constitutional symptoms of arthritis.  There was no evidence of abnormal weight bearing or loss of bone.  Range of motion was as follows: flexion to 170 degrees; abduction to 170 degrees; and internal and external rotation to 80 degrees.  The examiner noted that there was no objective evidence of pain with active flexion and abduction.  

The Veteran's facial expressions were interpreted as painful during internal and external rotation of the right shoulder, when pain appeared at 60 degrees and ended at 20 degrees.  There was pain following repetitive motion, but no additional limitation of range of motion.  There was no joint ankylosis.   

Based on the foregoing, the Board finds that the service-connected residuals of a right shoulder injury are not shown to warrant a rating in excess of 20 percent from September 29, 2000.

Notably, there was no evidence of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200) or  recurrent dislocation of or at the scapulohumeral joint with frequent episodes and guarding of all arm movements (Diagnostic Code 5202).  38 C.F.R. § 4.71a.

As noted above, the Board previously awarded an increased 20 percent evaluation effective from September 29, 2000, based on painful motion of the right shoulder, which resulted in additional  functional loss that more nearly approximated that of functional limitation of the right arm movement at shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

Taking into consideration statements of the Veteran and his wife concerning pain, as well as the objective medical evidence of record (VA examinations in 2003, 2006, and 2010), even when considering the objective evidence of painful motion, it does not met the criteria based on limitation of motion of the arm midway between the side and shoulder level to warrant a 30 percent rating under Diagnostic Code 5201.  Id.  Moreover, there has also been no objective medical evidence of fatigability, incoordination, pain on movement, and weakness.  

The Board is cognizant that pain started on abduction at 45 degrees and on flexion at 97 degrees, until testing stopped upon VA examination in 2003; however, the
pain was not severe enough to cause any decreased function.  In fact, when exercised to fatigue, the Veteran actually improved his function even though he was in pain.  

Upon VA examination in 2006, while there was pain present on active range of motion and after repetitive use, there was no additional loss of motion on repetitive use of the joint.  The Veteran was able to perform flexion and abduction to 170 degrees (out of a possible 180 degrees) and perform internal and external rotation  to 80 degrees (out of a possible 90 degrees).  38 C.F.R. § 4.71a, Plate I. 

Upon VA examination in 2010, there was no objective evidence of pain with active flexion (170 degrees out of 180 degrees) and abduction (170 degrees out of 180 degrees).  During internal and external rotation of the right shoulder, pain appeared at 60 degrees and ended at 20 degrees, but he still was able to perform these ranges to 80 degrees (out of a possible 90 degrees).  Id.  Despite complaints of pain following repetitive motion, there was  no additional limitation of range of motion.

Clearly, the reports of painful motion by the Veteran and his wife, as well as the findings reported on VA examinations, were the basis for the increased 20 percent rating, because even with evidence of painful motion.  To then use the same findings of painful motion to say the right shoulder disability picture was more consistent with limitation of motion of the arm midway between the side and shoulder level is contrary to the objective manifestations discussed hereinabove.  

The recorded findings do not reflect significant pathological changes or behavior that would be consistent with a loss of function essentially below shoulder level.

The Board considered the Veteran's disability under Diagnostic Code 5003, however, this is based on limitation of motion, including painful motion, which the Veteran is already rated under and has been discussed above.  38 C.F.R. § 4.71a.  

In sum, from September 29, 2000, a rating for the right shoulder disability in excess of 20 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with ankylosis, limitation of motion of the arm between the side and shoulder level, or recurrent dislocation of or at the scapulohumeral joint.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 126.  

The Court has held that, when evidence of unemployability is presented, the issue of whether a total disability based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran retired from work in 2000 as he was eligible by age or duration of work.  See Report of VA examination in 2010.  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected right shoulder disability, a TDIU rating is not warranted in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right shoulder disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The record does not document a pattern of marked interference with employment over the years or since his retirement.  The service-connected disability picture also is not shown to be unusual or exceptional based on the need for frequent hospitalization or other factors that reflective of more than an average impairment of earning capacity.

Consequently, the Veteran has not submitted evidence that his service-connected right shoulder disability picture results in disability factors not contemplated in the rating criteria. 

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased compensable evaluation for the service-connected residuals of a right shoulder injury from February 14, 1973, to September 29, 2000, is denied.  

An increased, initial evaluation in excess of 20 percent for the service-connected residuals of a right shoulder injury from September 29, 2000, is denied.  

An increased, separate compensable evaluation for an injury of the deltoid muscle as a result of the service-connected residuals of a right shoulder injury is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


